MEMORANDUM OPINION
                                        No. 04-11-00627-CR

                                        Irma Leyva YOUNG,
                                              Appellant

                                                v.

                                       The STATE of Texas,
                                             Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CR-4628
                          Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: November 2, 2011

DISMISSED FOR WANT OF JURISDICTION

           Appellant seeks to appeal an “Agreed Judgment of Incompetency” finding appellant

incompetent to stand trial and committing her to a mental health facility for 120 days for

examination and treatment toward the objective of attaining competency to stand trial. See TEX.

CODE CRIM. PROC. ANN. arts. 46B.005(c), 46B.054, 46B.073 (West 2006 & Supp. 2010). Article

46B.011 expressly provides that, “Neither the state nor the defendant is entitled to make an

interlocutory appeal relating to a determination or ruling under Article 46B.005.”     Id. art.
                                                                                        04-11-00627-CR


46B.011 (West 2006).      Therefore, on September 27, 2011, we issued an order instructing

appellant to show cause why this appeal should not be dismissed for want of jurisdiction.

Counsel for appellant filed a written response agreeing that this appeal should be dismissed for

want of jurisdiction. Accordingly, this appeal is dismissed for want of jurisdiction.


                                                             PER CURIAM

DO NOT PUBLISH




                                                -2-